DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27, 29, 31-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses an interface configured to enable the UE to communicate with two or more transmission reception points (TRPs); and a processor configured to: generate uplink control information (UCI) for each of the TRPs, schedule single or multiple uplink channels to carry the UCI, so that the UCI is transmitted individually or in combination to the TRPs via the interface, but fails to teach and render obvious of the scheduling rule indicates at least one of: whether the first subsequent communication is permitted to start before an end of the second subsequent communication when the first triggering communication ends after an end of the second triggering communication, or - 10 -PATENTU.S. Patent Application No. 16/682,667Attorney Docket No. 0097-0660/190484whether the first subsequent communication is permitted to start before a start of the second subsequent communication when the first triggering communication starts after a start of the second triggering communication; and schedule one or more communications based at least in part on the scheduling rule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471